           Case 18-26279       Doc 41 Filed 01/31/19 Entered 01/31/19 19:36:12                       Desc Main
                                  UNITEDDocument     Page 1 of 2COURT
                                         STATES BANKRUPTCY
                                    NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In Re:                                                        Case No. 18-26279
Yvette Yanzon Heffern                                         Honorable Carol A.Doyle
             Debtor.                                          Chapter 13

                                      NOTICE OF MOTION
To:
                                     Ben L Schneider                     Tom Vaughn
                                     Schneider & Stone                   200 S. Michigan Ave. 13th Floor
                                     8424 Skokie Blvd.                   Chicago, IL 60604
                                     Suite 200                           Via Court Electronic Notification
                                     Skokie, IL 60077
                                     Via Court Electronic
                                     Notification


        PLEASE TAKE NOTICE that on the 12th day of February 2019 at 9:30 a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable Carol A.Doyle in Courtroom 742 in the United States
Courthouse, 219 South Dearborn Street, Chicago, Illinois, or before any other Bankruptcy Judge who may be
presiding in said Judge’s place and stead, and shall then and there move the Court for the entry of an order in
accordance with the attached motion at which time you may appear if you so desire.
                                             /s/ James M. Philbrick



                                    CERTIFICATE OF SERVICE

       I, James M. Philbrick, an attorney, certify that I personally served the above and foregoing notice and
motion on the above parties by Court Electronic Notification and by depositing the same in the U.S. Mail on the
31st day of January , 2019, before the hour of 5:00 p.m. from the U.S. Post Office, Mundelein, Illinois 60060.

                                                /s/ James M. Philbrick


James M. Philbrick
Attorney No. 6244743
Law Offices of James M. Philbrick
P.O. Box 351
Mundelein, Illinois 60060
847/949-5290
Fax: 847/949-5690
jamesphilbrick@comcast.net
            Case 18-26279      Doc 41 Filed 01/31/19 Entered 01/31/19 19:36:12                Desc Main
                                  UNITEDDocument     Page 2 of 2COURT
                                         STATES BANKRUPTCY
                                    NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In Re:                                                       Case No. 18-26279
Yvette Yanzon Heffern
                                                             Honorable Carol A.Doyle
               Debtor.
                                                             Chapter 13

                              MOTION FOR ENTRY OF AN AGREED ORDER

       NOW COMES Ally Financial, by and through its attorney, JAMES M. PHILBRICK, of THE LAW

OFFICES OF JAMES M. PHILBRICK, and as and for its Motion for entry of an agreed order, states as follows:

       1.      That Ally Financial is a creditor-claimant of the Debtor.

       2.      That on September 18, 2018, the Debtor filed a voluntary petition under Chapter 13 of Title 11 of

the United States Code.

       5.      That Ally Financial and the Debtor have agreed to the entry of the attached agreed Order.

       6.      That for the reasons stated herein, Ally Financial requests entry of the attached agreed order.



       WHEREFORE, Ally Financial prays this Honorable Court for the entry of the attached agreed order; and

for such other and further relief as the Court may deem just and proper.

                                      Ally Financial

                                      By: /s/ James M. Philbrick
                                                 One of its Attorneys
James M. Philbrick
Attorney No. 6244743
Law Offices of James M. Philbrick
P.O. Box 351
Mundelein, Illinois 60060
847/949-5290
Fax: 847/949-5690
jamesphilbrick@comcast.net
